Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 1 of 9 Page ID #284




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RUBEN KREHER,                            )
                                          )
                      Plaintiff,          )
                                          )
 vs.                                      )          Case No. 20-cv-126-DWD
                                          )
 POLARIS INDUSTRIES, INC., and            )
 SYDENSTRICKER IMPLEMENTS                 )
 COMPANY d/b/a                            )
 SYDENSTRICKER NOBBE                      )
 PARTNERS,                                )
                                          )
                      Defendants.         )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       In April 2018, Plaintiff Ruben Kreher was seriously injured while riding a Polaris

ATV that he purchased from Defendant Sydenstricker Implements Company d/b/a

Sydenstricker Nobbe Partners (hereinafter “Nobbe”). In his second amended complaint

(Doc. 45), Kreher alleges that his injuries were caused in part by Nobbe’s negligent failure

to provide adequate warnings about the dangers of the ATV, by Nobbe’s negligent failure

to supervise employees to ensure appropriate instructions and warnings were provided,

and by Nobbe’s negligent failure to train employees to provide purchasers with

important safety information and warnings. Now before the Court is Nobbe’s motion to

dismiss Count V and Count VII of the second amended complaint (Doc. 49). For the

reasons delineated below, Defendant’s motion is denied.

                                   FACTUAL ALLEGATIONS

       On April 28, 2018, Plaintiff Ruben Kreher purchased a 2015 Polaris Sportsman
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 2 of 9 Page ID #285




ACE 570 ATV from Nobbe, a dealer or distributer of Polaris ATVs. Kreher bought the

ATV for personal use at his home, and he had no experience owning a 2015 Polaris

Sportsman Ace 570 ATV before his purchase from Nobbe. He left the dealership after his

purchase, and later that day, as he was riding it, the ATV turned over onto Kreher. He

sustained serious and permanent injuries in the accident.

        Kreher alleges that Nobbe negligently failed to warn him of the risk that the ATV

could turn over on him while he operated it (Count IV). He maintains that Nobbe

breached its duty to act with reasonable care by failing to warn him how to safely operate

the ATV and by failing to provide him with adequate instruction about safe use. Kreher

further alleges that Nobbe negligently failed to supervise its employees to ensure that the

employees provided potential customers, like Kreher, with the required instructions,

warnings, safety video, and owners’ manual for the ATV. Kreher claims that Nobbe

further failed to make sure that employees provided on-site instruction for the ATV and

that they reviewed the safety video and on-site instructions with Kreher before he left

with his ATV (Count V). Finally, Kreher alleges that Nobbe negligently failed to train its

employees to provide important safety information and instructions to potential

purchasers (Count VII). 1

                                  MOTION TO DISMISS STANDARD

        To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint

must include enough factual content to give the opposing party notice of what the claim



1 In Count VI, Kreher brings a strict liability failure to warn claim against Nobbe, but the claim is not at
issue in Defendant’s motion to dismiss.
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 3 of 9 Page ID #286




is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the notice-pleading

standard of Rule 8, a complaint must provide a “short and plain statement of the claim

showing that the pleader is entitled to relief” in a manner that provides the defendant

with “fair notice” of the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007)(citing

Twombly, 550 U.S. at 555 and quoting FED. R. CIV. PROC. 8(a)(2)). In ruling on a motion to

dismiss for failure to state a claim, a court must “examine whether the allegations in the

complaint state a ‘plausible’ claim for relief.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.

2011)(citing Iqbal, 556 U.S. at 677-678). A complaint “must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face,” rather than

providing allegations that do not rise above the speculative level. Arnett, 658 F.3d at 751-

752 (internal quotations and citation omitted).

                                          ANALYSIS

   1. Count V: Negligent Failure to Supervise Employees

       Defendant argues that Plaintiff fails to state a claim for negligent supervision

because Plaintiff’s accident was too remote in time from any failure to supervise by

Nobbe. To succeed on a claim of negligent supervision of an employee under Illinois law,

a plaintiff must establish that “(1) the defendant had a duty to supervise the harming

party, (2) the defendant negligently supervised the harming party, and (3) such

negligence proximately caused the plaintiff’s injuries.” Doe v. Coe, 135 N.E.3d 1, 15 (Ill.

2019). Employers have a general “duty to supervise all employees” and the extent of

supervision required “depends on many factors, such as the work performed, the
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 4 of 9 Page ID #287




employees performing it, the size of the business, the type of work, and the employer’s

clientele, among others.” Id. at 16. When it comes to the question of foreseeability, “only

general foreseeability is required in an employment context.” Id.

       Defendant argues that Plaintiff is attempting to stretch the duty to supervise

beyond acts or omissions that occurred within the scope of employment by Nobbe

employees to an injury that occurred when Plaintiff operated a motor vehicle at home

after his purchase and outside the presence of Nobbe employees. Nobbe cites to Penton

v. Khoshaba, a case in which a motion to dismiss a negligent supervision claim was denied

where an employer failed to ensure that an employee, who drove a tractor-trailer for the

employer, had a valid driver’s license. See 2020 WL 1637520 at *2 (S.D. Ill. Apr. 2, 2020).

The Court found that it was “generally foreseeable that a motor vehicle accident could

occur when an unlicensed employee is instructed to drive in the course of her

employment.” Id. at *3.

       Defendant suggests, based on Penton, that the gap in time between Kreher’s

interaction with Nobbe employees and his accident negates foreseeability and that the

case shows that a duty to supervise employees should not extend to events that occurred

after Kreher left the dealership. Plaintiff’s claims are so distinct from those in Penton that

Penton is not persuasive for such an argument. Foreseeable negligence includes “conduct

that imperils another person. … In many situations, the foreseeable risk that renders the

defendant’s conduct negligent is the risk that potential victims will act in ways that

unreasonably imperil their own safety.” RESTATEMENT OF TORTS 3d, Chapter 3, § 19. Here,

Kreher argues that the failure by Nobbe to supervise its employees led to him leaving the
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 5 of 9 Page ID #288




dealership with an ATV for which he lacked adequate safety instruction and information

and adequate warnings about how to operate it safely. His allegations rest upon acts or

omissions by employees within the scope of their employment, just as the allegations in

Penton involved acts by an employee taken within the scope of her employment.

       Defendant also suggests that Plaintiff’s claim involves allegations that are too

conclusory to pass muster. Kreher alleges that Nobbe had a duty to supervise its

employees to ensure that employees provided potential customers with, among other

things, instructions, warnings, a safety video, an owner’s manual, and on-site instruction

for using ATVs. Kreher claims that employees failed to provide these warnings and

instructions as a result of a lack of reasonable care by Nobbe in supervising its employees

adequately. In describing the alleged failures by Defendant, when reasonable inferences

are drawn in his favor, Kreher clearly points to the foreseeability of Kreher operating the

vehicle in an unsafe manner in the absence of the appropriate warnings and instructions,

given his lack of familiarity with and his lack of information about how to operate safely

the ATV. These allegations are sufficient to state a claim for negligent supervision against

Nobbe.

   2. Count VII: Negligent Failure to Train

       Defendant also alleges that Kreher fails to allege that Nobbe’s failure to train its

employees was a proximate cause of his injuries. To sustain a negligent failure to train

claim under Illinois law, a plaintiff must establish that (1) an employer had a duty train

its employees, (2) the employer negligently trained an employee, and (3) the employer’s

negligence in training the employee was the proximate cause of the plaintiff’s injuries.
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 6 of 9 Page ID #289




Willyard v. Wal-Mart Stores, Inc., 2010 WL 487080 at *4 (S.D. Ill. Feb. 8, 2010)(citing Van

Horne v. Muller, 691 N.E.2d 74, 79 (Ill. App. Ct. 1998) rev’d in part on other grounds, 705

N.E.2d 898 (Ill. 1999)). As with a negligent supervision claim, the alleged injury “must

have been a reasonably foreseeable consequence of the employer’s negligent failure to

train …, and there must be a causal relationship between this alleged deficiency and the

harm suffered.” Garrelts v. Symons Corp., 2010 WL 1172525 at *3 (N.D. Ill. Mar. 23,

2010)(quoting Vancura v. Katris, 907 N.E.2d 814, 826 (Ill. App. Ct. 2008)).

       Defendant argues that Plaintiff’s claim must be dismissed because his accident was

too remote in time from the alleged failure to train employees for there to be a causal

relationship. They point to Garrelts v. Symons, where the plaintiff suffered a forklift injury

in the workplace and sued alleging failure to train because he was not trained on forklift

safety until two months after the accident. 2010 WL 1172525 at *3. Plaintiff, however,

counters that the injury was not too remote based on Willyard v. Wal-Mart Stores, Inc., 2010

WL 487080 at *4. In Willyard, Wal-Mart’s motion to dismiss a negligent training claim for

failure to state a claim was denied where a plaintiff alleged that he was injured falling off

of a bicycle purchased in the defendant’s store. Unlike the claims in Garrelts, which

involved the failure to train an employee to prevent the employee’s injury, the allegations

in Willyard closely mirror Kreher’s claim here. Kreher was injured at home riding a ATV,

rather than a bicycle, that had been on the same day sold and delivered to him by

defendant.

       In essence, however, the Defendant, by asserting remoteness in relationship

between breach of an alleged duty and the injury, is really arguing that there is
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 7 of 9 Page ID #290




inadequate causation between the failure to train its employees and the injury. But,

because a 12(b)(6) motion should address the sufficiency of a complaint and not the

merits of the claim, defendants’ motion is not the proper vehicle for such an argument.

See Skinner v. Switzer, 562 U.S. 521, 530, 131 S. Ct. 1289, 1296, 179 L. Ed. 2d 233 (2011) (Rule

8(a)(2) of the Federal Rules of Civil Procedure generally requires only a plausible “short

and plain” statement of the Plaintiff's claim, not an exposition of his legal argument.) If,

however, defendant is attacking only the sufficiency of the allegations for not providing

a short and plain statement Defendant’s motion should fail. Contrary to Defendant’s

assertions, Plaintiff in his Second Amended Complaint specifically alleges the existence

of causation in Count VII. (See Sec. Amend. Compl., ¶ 99) As noted earlier, a motion to

dismiss under Rule 12(b)(6) is designed only to test the sufficiency of the complaint, not

to decide the underlying merits of the case. Kawasaki Kisen Kaisha, Ltd. v. Plano Molding

Co., No. 07 C 5675, 2008 WL 1883466, at *2 (N.D. Ill. Apr. 25, 2008). Although mere

vagueness or lack of detail will not compel dismissal, see Strauss v. City of Chicago, 760

F.2d 765, 767 (7th Cir.1985), the complaint must allege facts, either directly or

inferentially, which set forth the essential elements of the cause of action. See Looper

Maintenance Service Inc. v. City of Indianapolis, 197 F.3d 908, 911 (7th Cir.1999). The Court

finds that the Plaintiff’s Second Amended Complaint provides a short and plain

statement of Plaintiff’s claims so as to survive Defendant’s motion to dismiss.

        Requested Dismissal of Counts V and VII as Duplicative of Count IV

       Defendant also seeks to dismiss Counts V and VII as duplicative of Plaintiff’s

failure to warn claim in Count IV. Duplicative counts in a complaint can form a basis for
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 8 of 9 Page ID #291




dismissal. See DeGeer v. Gillis, 707 F. Supp. 2d 784, 795 (N.D. Ill. 2010) (collecting cases).

The power to dismiss duplicative counts is akin to the Court’s power, sua sponte or upon

motion, to strike “redundant, immaterial, impertinent, or scandalous matter” from a

pleading under FEDERAL RULE        OF   CIVIL PROCEDURE 12(f). See e.g., Boeschen v. Butler

Transport, 2016 WL 4617364 at *3 (S.D. Ill. Sept. 6, 2016)(finding various theories of

negligence within a single count duplicative but striking pursuant to Rule 12(f) rather

than dismissing the count under Rule 12(b)(6)). In weighing whether one count is

duplicative of another, courts consider whether “parties, facts, and requested relief …

significantly differ.” Reid v. Unilever U.S., Inc. 964 F.Supp.2d 893, 919 (N.D. Ill. 2013)(citing

references omitted). In addition to evaluating similarities between the parties and the

operative facts, district courts consider whether the allegedly duplicative claims require

proof of the same elements. See Barrow v. Blouin, 38 F.Supp.3d 916, 920 (N.D. Ill.

2014)(noting that claims that duplicative claims are those “that require proof of

essentially the same elements”).

       As to Plaintiff’s failure to warn claim, it is “well recognized that a failure to warn

of a product’s dangerous propensities may serve as the basis for holding a manufacturer

or seller strictly liable in tort.” Woodill v. Parke Davis & Co, 402 N.E.2d 194, 196 (Ill. 1980).

To prove a claim for failure to warn, a plaintiff must demonstrate “that the defendant …

knew or should have known of the danger that caused the injury, and that the defendant

… failed to warn plaintiff of that danger.” Id. at 198. This standard applies equally to

failure to warn claims predicated on a negligence theory provided that the defendant

knew or should have known of the risk “at the time the product left its control.” Modelski
Case 3:20-cv-00126-DWD Document 62 Filed 12/10/20 Page 9 of 9 Page ID #292




v. Navistar Intern. Transp. Corp, 707 N.E.2d 239, 246 (Ill.App. 1999).

       In his failure to warn claim, Plaintiff alleges that Nobbe breached its duty to warn

by failing to provide adequate instructions for safe operation of the ATV and by failing

to provide adequate warnings about the dangers of the ATV. The parties and facts

underlying Counts IV, V, and VII are similar in that each claim involves various ways in

which certain warnings should have been, but were not, delivered to Plaintiff. Count IV,

however, involves allegations of failure by Nobbe as an entity to warn of dangerous risks

posed by uninformed use of the ATV while Counts V and VII center on various failures

in Nobbe’s employee supervision and training system. These differences, in addition to

the differences between the elements of a failure to warn claim and the elements of

negligent supervision and training, are sufficient to establish that Plaintiff’s claims are

not duplicative to the extent that they would allow double recover for the same conduct.

                                       CONCLUSION

       For the above-stated reasons, the motion to dismiss filed by Defendant

Sydenstricker Implements Company d/b/a Sydenstricker Nobbe Partners (Doc. 49) is

DENIED.

       SO ORDERED.

       Dated: December 10, 2020

                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
